          Case 1:16-cv-00204-RC Document 56 Filed 01/04/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

HEARTLAND ALLIANCE FOR HUMAN
NEEDS & HUMAN RIGHTS d/b/a
NATIONAL IMMIGRANT JUSTICE
CENTER
                                                No. 1:16-cv-00204-RC
              Plaintiff,

              v.
                                                ORAL ARGUMENT REQUESTED
UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT et al.

              Defendants.


             PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

       Pursuant to Fed. R. Civ. P. 56, Plaintiff moves this Court for summary judgment that

Defendants have not carried their burden of establishing that the requested withholdings are

properly exempt from disclosure and that all reasonably segregable, non-exempt, non-privileged

portions of the withheld documents were released. Plaintiff further seeks an order directing

Defendant ICE to produce a Vaughn index of its withholdings concerning the setting and

calculation of bond amounts.

       Plaintiff respectfully submits the accompanying memorandum of points and authorities in

support of this motion.


Dated: January 4, 2019              Respectfully submitted,


                                    /s/ Seth A. Watkins
                                    Seth A. Watkins (D.C. Bar # 467470)
                                          Email: watkins@wlapllc.com
                                    WATKINS LAW & ADVOCACY, PLLC
                                    1455 Pennsylvania Avenue NW, Suite 400
                                    Washington, DC 20004
                                    Telephone: (202) 355-9421


                                            -1-
Case 1:16-cv-00204-RC Document 56 Filed 01/04/19 Page 2 of 2




                     Facsimile: (202) 355-9424

                     Of Counsel:
                     Mark M. Fleming*
                            Email: MFleming@heartlandalliance.org
                     HEARTLAND ALLIANCE FOR
                     HUMAN NEEDS & HUMAN RIGHTS
                     D/B/A NATIONAL IMMIGRANT JUSTICE CENTER
                     208 S. LaSalle St., Suite 1300
                     Chicago, IL 60604
                     Telephone: (312) 660-1628
                     Facsimile: (312) 660-1505

                     *moving for admission pro hac vice

                     Attorneys for Plaintiff
                     Heartland Alliance for Human
                     Needs & Human Rights
                     d/b/a National Immigrant Justice Center




                               2
